OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on June 29, 1989, and maintains an office for the practice of law *70in Buffalo. The Grievance Committee filed a petition charging respondent with acts of professional misconduct. Respondent filed an answer denying certain material allegations of the petition, and a referee was appointed to conduct a hearing. The Referee filed a report, which petitioner and respondent move to disaffirm in part.
The Referee found, based upon the admissions of respondent, that he assisted a teenage girl in violating an order of protection that directed her to have no contact with him by continuing to see her and by providing her with a cellular telephone to facilitate contact.
We confirm the factual findings made by the Referee and conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (a) (3) (22 NYCRR 1200.3 [a] [3])—engaging in illegal conduct that adversely reflects on his honesty, trustworthiness or fitness as a lawyer;
DR 1-102 (a) (5) (22 NYCRR 1200.3 [a] [5])—engaging in conduct that is prejudicial to the administration of justice; and
DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7])—engaging in conduct that adversely reflects on his fitness as a lawyer.
We have considered, in mitigation, respondent’s expression of remorse and previously unblemished record. Accordingly, after consideration of all of the factors in this matter, we conclude that respondent should be censured.
Pine, J.P., Hurlbutt, Kehoe and Hayes, JJ., concur.
Order of censure entered.